                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                     Crim. No. 4:09-cr-00950-TLW-2

       v.
                                                              Order
 James Carl Teal



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

      Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base and 5 Kilograms or More of Cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), 841(b)(1)(A)(iii), and 846. After

taking into account the § 851 Information that the Government previously filed, his

statutory sentencing range was 20 years to Life, followed by at least 10 years of

supervised release. PSR ¶¶ 97, 101. His Guidelines range at sentencing—after

taking into account his classification as a career offender—was 262–327 months

(34/VI), followed by 10 years of supervised release. PSR ¶¶ 98, 104. After granting

the Government’s motion for a downward departure pursuant to § 5K1.1 and

departing three levels, his reduced Guidelines range became 188–235 months (31/VI).

The Court imposed a 190-month term of imprisonment, followed by a 10-year term of

supervised release. ECF No. 230. The Court later reduced his sentence to 150

                                           1
months imprisonment pursuant to a Rule 35(b) motion filed by the Government. ECF

No. 547.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. § 841(b)(1)(A)(iii). Section

2(a) of the Fair Sentencing Act modified the statutory penalties set forth in

§ 841(b)(1)(A)(iii) by increasing the threshold amount of crack from 50 grams to 280

grams.

      The Government takes the position that Defendant is not eligible for relief

under the First Step Act because he also pled guilty to 5 kilograms or more of cocaine,

so his statutory penalties are unchanged. ECF No. 590 at 3. However, the Fourth

Circuit recently held that a defendant convicted of a multi-object drug conspiracy case

involving crack and some other drug is still eligible for a reduction even though the

Fair Sentencing Act only modified the penalties associated with crack. See United

States v. Gravatt, ___ F.3d ___, ___, 2020 WL 1327200, at *5 (4th Cir. 2020). Thus,

Defendant is eligible for a sentence reduction under § 404(b) of the First Step Act and

18 U.S.C. § 3582(c)(1)(B).

      In Defendant’s motion, he requests a full resentencing hearing in which he

would seek to challenge the continued validity of the § 851 enhancement and his

                                           2
career offender designation. See ECF No. 589 at 10–12. Judge Currie has recently

considered this question and concluded that a First Step Act defendant is not entitled

to a full resentencing. United States v. Shelton, No. 3:07-329 (CMC), 2019 WL

1598921, at *2–3 (D.S.C. Apr. 15, 2019). The Court notes Judge Currie’s thorough,

well-reasoned opinion and adopts her analysis of the applicable law in this case.

Thus, the Court concludes that although Defendant is eligible for a sentence

reduction, he is not entitled to a full resentencing. See also United States v. Wirsing,

943 F.3d 175, 181 n.1 (“Defendant does not contest that his relief, if any, will be in

the form of a limited sentence modification rather than a plenary resentencing.”).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” Notably, Gravatt and Wirsing did not address whether those particular

defendants’ sentences should have been reduced, only that they were eligible for

consideration. See Gravatt, ___ F.3d at ___, 2020 WL 1327200, at *5; Wirsing, 943

F.3d at 186.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. In light of these considerations,

the Court concludes that a sentence reduction is not appropriate in this case. There

are several reasons why the Court has reached this conclusion, including (1) he was

held accountable at sentencing for a crack weight (2,981 grams) that would have

                                           3
clearly supported a charge to the current threshold amount (280 grams); (2) his

statutory penalties would have been the same if the Fair Sentencing Act had been in

place at the time of his sentencing because he was also convicted of conspiring to

possess with intent to distribute 5 kilograms or more of cocaine, as reflected in the

PSR and not objected to at sentencing; (3) he has a lengthy, serious record, including

convictions for indecent liberties with child, felony inciting to riot, assault on a

female, assault with serious bodily injury, and simple assault (two convictions); (4)

he has a prior drug distribution conviction; (5) he was on probation when he

committed the instant offense; and (6) he would be in a criminal history category VI

even without the career offender enhancement. For these reasons, the Court declines

to reduce his sentence, and his motion, ECF No. 589, is therefore DENIED.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

April 6, 2020
Columbia, South Carolina




                                          4
